                                                             1   MELANIE MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   JARED M. SECHRIST, ESQ.
                                                                 Nevada Bar No. 10439
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: jared.sechrist@akerman.com
                                                             7   Attorneys for U.S. Bank, National Association,
                                                                 as Trustee for the Certificateholders of Banc of
                                                             8   America Funding 2008-FT1 Trust
                                                             9

                                                            10                                UNITED STATES DISTRICT COURT
                                                            11                                        DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                      LAS VEGAS, NEVADA 89134




                                                            13    U.S. BANK, N.A. AS TRUSTEE FOR THE                  Case No.: 2:17-cv-00355-MMD-BNW
AKERMAN LLP




                                                                  CERTIFICATEHOLDERS OF BANC OF
                                                            14    AMERICA FUNDING 2008-FT1 TRUST,
                                                                  MORTGAGE PASS-THROUGH                               STIPULATION AND ORDER TO EXTEND
                                                            15    CERTIFICATES, SERIES 2008-FT1                       RESPONSE DEADLINES TO PENDING
                                                                                                                      MOTIONS [ECF Nos. 80-84]
                                                            16                                  Plaintiff,            (First Request)
                                                            17    v.
                                                            18    LV REAL ESTATE STRATEGIC
                                                                  INVESTMENT GROUP, LLC SERIES 211, a
                                                            19    Nevada limited liability company; RAINBOW
                                                                  VILLAS CONDOMINIUM ASSOCIATION,
                                                            20    a Nevada non-profit corporation; and TERRA
                                                                  WEST COLLECTIONS GROUP, LLC d/b/a
                                                            21    Assessment Management Services, a Nevada
                                                                  limited-liability company,
                                                            22
                                                                                                Defendants.
                                                            23

                                                            24          Plaintiff U.S. Bank, N.A., As Trustee For The Certificateholders of Banc of America Funding

                                                            25   2008-FT1 Trust, Mortgage Pass-Through Certificates, Series 2008-FT1 (U.S. Bank) and defendants

                                                            26   LV Real Estate Strategic Investment Group, LLC Series 211 (LVRE), Rainbow Villas Condominium

                                                            27   Association (HOA), and Terra West Collections Group, LLC d/b/a Assessment Management Services

                                                            28   (AMS), by and through their respective counsel of record, stipulate as follows:
                                                             1          1.      U.S. Bank filed a motion for summary judgment on August 23, 2019. (ECF No. 80.)

                                                             2          2.      LVRE filed a motion for summary judgment on August 23, 2019. (ECF No. 81.)

                                                             3          3.      AMS filed a motion for judgment on the pleadings on the HOA's cross-claims on

                                                             4   August 23, 2019. (ECF No. 82.)

                                                             5          4.      AMS filed a motion for judgment on the pleadings on U.S. Bank's claims for

                                                             6   negligence, negligence per se, wrongful foreclosure, unjust enrichment, breach of the covenant of good

                                                             7   faith and fair dealing, and tortious interference with contract on August 23, 2019. (ECF No. 83.)

                                                             8          5.      The HOA filed a motion for summary judgment on August 23, 2019. (ECF No. 84.)

                                                             9          6.      Responses to the motions for summary judgment are due September 13, 2019 and

                                                            10   responses to the motions for judgment on the pleadings are due September 6, 2019.

                                                            11          7.      The parties agree to move the responses to the motions for summary judgment and
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   motions for judgment on the pleadings to September 26, 2019. Replies shall be due on or before
                      LAS VEGAS, NEVADA 89134




                                                            13   October 10, 2019.
AKERMAN LLP




                                                            14   ///

                                                            15   ///

                                                            16   ///

                                                            17   ///

                                                            18   ///

                                                            19   ///

                                                            20   ///

                                                            21   ///

                                                            22   ///

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///
                                                                                                                   2
                                                             1          8.      The parties further agree this extension is to allow the parties to address overlapping

                                                             2   issues simultaneously, avoid duplicative briefing and fully address the arguments raised in the

                                                             3   motions. This extension is not intended to cause delay or prejudice any party.

                                                             4    AKERMAN LLP                                          THE LAW OFFICE OF MIKE BEEDE
                                                             5

                                                             6     /s/ Melanie D. Morgan                                /s/ Michael Beede
                                                                  MELANIE D. MORGAN, ESQ.                              MICHAEL N. BEEDE, ESQ.
                                                             7    Nevada Bar No. 8215                                  Nevada Bar No. 13068
                                                                  JARED M. SECHRIST, ESQ.                              JAMES W. FOX, ESQ.
                                                             8    Nevada Bar No. 10439
                                                                                                                       Nevada Bar No. 13122
                                                                  1635 Village Center Circle, Suite 200
                                                             9                                                         2470 St. Rose Pkwy, Suite 307
                                                                  Las Vegas, Nevada 89134
                                                                                                                       Henderson, NV 89074
                                                                  Attorneys for plaintiff U.S. Bank, N.A., As
                                                            10                                                         Attorney for defendant LV Real Estate Strategic
                                                                  Trustee For The Certificateholders of Banc of
                                                                                                                       Investment Group, LLC Series 211
                                                            11    America Funding 2008-FT1 Trust, Mortgage
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                  Pass-Through Certificates, Series 2008-FT1
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                                  SPRINGEL & FINK, LLP                                 MCDONALD CARANO LLP
                                                            14
                                                                   /s/ Adam H. Springel                                 /s/ Jason B. Sifers
                                                            15    ADAM H. SPRINGEL, ESQ.                               GEORGE F. OGILVIE, III, ESQ.
                                                            16    Nevada Bar No. 7187                                  Nevada Bar No. 3552
                                                                  WENDY L. WALKER, ESQ.                                JASON B. SIFERS, ESQ
                                                            17    Nevada Bar No. 10791                                 Nevada Bar No. 14273
                                                                  10655 Park Rum Drive, Suite 275                      2300 W Sahara Ave., Ste. 1200
                                                            18    Las Vegas, Nevada 89144                              Las Vegas, NV 89102
                                                                  Attorneys for defendant Rainbow Villas               Attorneys for defendant Terra West Collections
                                                            19    Condominium Association                              Group
                                                            20

                                                            21
                                                                                IT IS SO ORDERED
                                                            22

                                                            23

                                                            24

                                                            25                                        UNITED STATES DISTRICT COURT JUDGE
                                                                                                      Case No.: 2:17-cv-00355-MMD-BNW
                                                            26

                                                            27
                                                                                                              September 6, 2019
                                                                                                      DATED: ______________________________
                                                            28
                                                                                                                   3
